UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




  REPORTERS COMMITTEE FOR
  FREEDOM OF THE PRESS,

                                Plaintiff,
                                                       Civil Action No. 19-2847 (TFH)
        v.

  UNITED STATES DEPARTMENT OF
  JUSTICE, et al.,

                                Defendants.



                                 MEMORANDUM OPINION

       Plaintiff Reporters Committee for Freedom of the Press (“RCFP” or “Plaintiff”) brings

this lawsuit against the United States Department of Justice (“DOJ”), the Federal Bureau of

Investigation (“FBI”), and the Executive Office for United States Attorneys (“EOUSA”), under

the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq. Plaintiff seeks records from

the FBI, the DOJ Criminal Division (“Criminal Division”), and the EOUSA related to the federal

government’s involvement in the questioning of freelance journalist Bryan Carmody during a

law enforcement raid of his San Francisco home in May 2019. RCFP alleges that (1) the three

entities conducted inadequate searches for records, and (2) the FBI’s invocations of FOIA

Exemptions 6 and 7(C) to withhold names of two FBI Special Agents is unwarranted. Before the

Court are Defendants’ Motion for Summary Judgment [ECF. No. 15] and RCFP’s Cross-Motion

for Partial Summary Judgment [ECF. No. 16]. The Court held oral argument on the parties’

motions on September 20, 2021. Upon careful consideration of the parties’ submissions, oral

argument, the applicable law, and the entire record, for the following reasons, the Court will
grant in part and deny in part RCFP’s motion and grant in part and deny in part Defendants’

motion.

I.     Background

       RCFP is a nonprofit association of reporters and editors. See Compl. ¶ 3 [ECF. No. 1].

Bryan Carmody is a journalist based in San Francisco, California. Id. ¶ 15. In April 2019, the

San Francisco Police Department (“SFPD”) requested Carmody’s cooperation in identifying his

source for an internal SFPD report concerning the death of San Francisco public defender Jeff

Adachi. Id. ¶ 4; Declaration of Adam Marshall (“Marshall Decl.”) Ex. 1 [ECF. No. 16-3].

Carmody declined to identify his confidential source. Subsequently, on May 10, 2019, the SFPD

executed warrants to search Carmody’s home and office, seizing his computers, phones, work

product, and other devices. See Pl.’s Combined Statement of Material Facts as to Which there is

no Genuine Issue and Resp. to Defs.’ Statement of Material Facts (“Pl.’s SMF”) ¶ 70 [ECF. No.

16-2]; Compl. ¶ 2; Marshall Decl. Ex. 8. While the SFPD searched Carmody’s home, two FBI

agents questioned Carmody. Pl.’s SMF ¶ 71; Defs.’ Response to Pl.’s SMF (“Defs.’ SMF”) ¶ 70.

Carmody refused to speak with the agents and informed law enforcement that he was a

journalist. See Marshall Decl. Ex. 4. Upon learning of the raid, RCFP submitted the FOIA

requests at issue in this case to “obtain more information about the federal government’s

involvement” in the matter. Pl.’s Mem. at 2 [ECF. No. 16-1].

       The Carmody raid garnered significant media attention. In the aftermath, Carmody

successfully moved to quash the search warrants, arguing that they were improperly issued in

violation of a California shield law protecting journalists. See Pl.’s Mem. at 5 (citing various

California State Court orders). In March 2020, San Francisco approved a $369,000 settlement to

compensate Carmody for the illegal search and the seizure of his property. Id. at 6.



                                                 2
II.    The FOIA Requests

       On June 21, 2019, RCFP submitted FOIA requests concerning Carmody to the FBI, the

DOJ Criminal Division, and the EOUSA. RCFP sought:

       1. All records mentioning or referring to Bryan Carmody.

       2.    All records, including email correspondence, text messages, and other electronic
            messages, that include the term “Carmody” (case insensitive) and any of the
            following keywords (case insensitive):

               a. Shield
               b. Privacy Protection Act
               c. PPA
               d. Leak
               e. Leaks
               f. Subpoena
               g. Newsgathering
               h. Question
               i. Questions
               j. Questioning
               k. Media
               l. Warrant
               m. Search
               n. Seize
               o. Seizure.

       3. All communications, including email correspondence, text messages, and other
          electronic messages between any individual at the [recipient agency] and

               a.   the San Francisco Police Department
               b.   the District Attorney’s Office for the City and County of San Francisco
               c.   the San Francisco Sheriff’s Department
               d.   the California Bureau of Investigation
               e.   the California Office of the Governor, and/or
               f.   the California Highway Patrol that mention, refer to, or discuss Bryan
                    Carmody;

       4. All records mentioning, referring to, or constituting the memorandum sent from the
          United States Attorney’s Office for the Northern District of California seeking
          approval for questioning, arresting, or charging Bryan Carmody

Pl.’s SMF ¶¶ 74, 75, 77, 79; Defs.’ SMF ¶¶ 74, 75, 77, 79.




                                                 3
       As detailed more fully below, neither the Criminal Division nor the EOUSA produced

any records in response to RCFP’s requests. Pl.’s SMF ¶¶ 116, 119, 120; Defs.’ SMF ¶¶ 116,

119, 120. The FBI produced one partially redacted record. Pl.’s SMF ¶ 84. The FBI redacted the

names of the FBI agents who questioned Carmody, citing Exemptions 6 and 7(C). 1

III.   The DOJ’s News Media Policy

       Relevant to this case is the DOJ’s policy regarding obtaining information from, or records

of, members of the news media; and regarding questioning, arresting, or charging members of

the news media (“News Media Policy”), codified at 28 C.F.R. § 50.10. The News Media Policy

constrains the use of law enforcement with respect to journalists and mandates review and

approval before questioning or seizing work product from members of the news media.

Specifically, the News Media Policy mandates that:

       No member of the Department shall subject a member of the news media to
       questioning as to any offense that he or she is suspected of having committed in the
       course of, or arising out of, newsgathering activities without first providing notice
       to the Director of the Office of Public Affairs and obtaining the express
       authorization of the Attorney General. The government need not view the member
       of the news media as a subject or target of an investigation, or have the intent to
       prosecute the member of the news media, to trigger the requirement that the
       Attorney General must authorize such questioning.

28 C.F.R. § 50.10(f)(1).

IV.    Legal Standard

       Federal Rule of Civil Procedure 56 provides that “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The “vast majority of

FOIA cases can be resolved on summary judgment.” Brayton v. Office of the U.S. Trade



1
       The FBI also withheld file numbers under Exemption 7(A); RCFP does not challenge the
FBI’s withholding of file numbers.
                                                4
Representative, 641 F.3d 521, 527 (D.C. Cir. 2011). When a federal agency moves for summary

judgment in a FOIA case, the court views all facts and inferences in the light most favorable to

the requester, and the agency bears the burden of showing that it complied with FOIA. Chambers

v. U.S. Dep’t of Interior, 568 F.3d 998, 1003 (D.C. Cir. 2009). The agency “must show beyond

material doubt . . . that it has conducted a search reasonably calculated to uncover all relevant

documents,” Weisberg v. U.S. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983) (internal

quotation marks omitted), and must also explain why any of the nine enumerated exemptions

listed in 5 U.S.C. § 552(b) apply to withheld information, Judicial Watch, Inc. v. Food & Drug

Admin., 449 F.3d 141, 147 (D.C. Cir. 2006).

V.     Adequacy of the Search

       The Court will first address whether each of the defendants performed adequate searches

for records. See Moore v. Bush, 601 F. Supp. 2d 6, 13 (D.D.C. 2009) (“The question is not

whether other responsive documents may exist, but whether the search itself was adequate.”).

       A. Legal Standard

       As noted above, “[t]he adequacy of an agency’s search is measured by a standard of

reasonableness and is dependent upon the circumstances of the case.” Weisberg, 705 F.2d at

1351 (internal quotation marks and citations omitted). To prevail on a motion for summary

judgment under FOIA, an agency must “demonstrate beyond material doubt that its search

was reasonably calculated to uncover all relevant documents.” Valencia Lucena v. U.S. Coast

Guard, 180 F.3d 321, 325 (D.C. Cir. 1999). An agency can satisfy this standard by submitting

“[a] reasonably detailed affidavit, setting forth the search terms and the type of search performed,

and averring that all files likely to contain responsive materials (if such records exist) were

searched.” Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990).



                                                  5
       The agency’s affidavits should be “accorded a presumption of good faith, which cannot

be rebutted by ’purely speculative claims about the existence and discoverability of other

documents.’” SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1201 (D.C. Cir. 1991) (quoting

Ground Saucer Watch, Inc. v. CIA, 692 F.2d 770, 771 (D.C. Cir. 1981)). The presumption of

good faith can be overcome, and summary judgment in favor of the agency is inappropriate, if

“a review of the record raises substantial doubt as to the search’s adequacy, particularly in view

of well-defined requests and positive indications of overlooked materials.” Reps. Comm. for

Freedom of Press v. Fed. Bureau of Investigation, 877 F.3d 399, 402 (D.C. Cir. 2017) (cleaned

up); Valencia Lucena, 180 F.3d at 326.

                    i. FBI

       The FBI has detailed its search for responsive records in two declarations from Michael

G. Seidel. 2 See Declaration of Michael Seidel (“Seidel Decl.”) [ECF No. 15-3]; Second

Declaration of Michael Seidel (“Second Seidel Decl.”) [ECF. No.19-4]. In responding to RCFP’s

FOIA request, the FBI conducted an index search of its Central Records System (“CRS”). Seidel

Decl. ¶ 24. The CRS is an extensive system of records that spans the entirety of the FBI

organization. Id. at ¶ 13. The CRS does not, however, index every individual’s name or subject

matter for which the FBI maintains records. Id. at ¶ 15. Rather, the system is indexed using two

types of entries: (1) a main index entry, which is “created for each individual or non-individual

that is the subject or focus of an investigation. The main subject(s) are identified in the case title

of most documents in a file”; and (2) a reference index entry “created for individuals or non-

individuals that are associated with the case but are not the main subjects. These subjects are not




2
        Mr. Seidel is the Acting Section Chief of the Record/Information Dissemination Section
of the Information Management Division of the FBI.
                                                   6
typically identified in the case title of a file.” Id. ¶ 14. The FBI determined that to the extent there

were relevant emails [and] texts “they would have been serialized and placed in the CRS for

recordkeeping [and] future retrieval and located through the search.” Id. ¶ 26.

        Here, the FBI conducted an index search of the CRS for main and reference records and

located one reference record. Pl.’s SMF ¶ 84; Defs.’ SMF ¶ 84. The FBI also conducted a term

search for “Carmody” within the relevant investigative file in which the reference record was

located, which yielded no additional records. Seidel Decl. ¶ 27. Because of the way the CRS is

indexed, an index search does not search the text of any underlying records maintained in the

CRS. Id. ¶¶ 14-15.

        The FBI did not search its email systems or other electronic messages in response to

RCFP’s request because “the FBI determined that an electronic search of emails/texts was not

reasonable without a clear and certain lead from Plaintiff or in the processed record.” Seidel

Decl. ¶ 26.

        Relevant here, in a separate records request to the SFPD (made after RCFP initiated the

instant action), Plaintiff was provided a number of responsive emails sent from the FBI email

accounts of FBI Special Agents. See Marshall Decl. ¶¶ 12-14; Exs. 6-7. The emails include

discussion of the case, execution of the search warrant, and the questioning of Carmody by

SFPD and the FBI. Id. Certain of these emails explicitly reference Carmody by name in the

subject line. Id. at Ex. 5.

        As enumerated below, an index-only search of solely the CRS does not demonstrate that,

in this case, the FBI undertook “a good faith effort to conduct a search for the requested records,

using methods which can be reasonably expected to produce the information requested.”

Oglesby, 920 F.2d at 68.



                                                   7
       First, the CRS is an incomplete repository as it does not contain all potentially relevant

email records. FBI personnel are not necessarily required to transfer “transitory” or “non-record”

emails to the system. See Second Seidel Decl. ¶ 8 n.5. That a responsive record might be

classified as “transitory” or “non-record” does not, however, absolve an agency of its duty to

conduct a search reasonably designed to uncover such responsive records. That is, the FBI’s

classification of its own records does not affect its duties to search for responsive records under

FOIA. Indeed, Plaintiff has affirmative proof that the FBI did not place a number of clearly

responsive emails concerning Carmody in the CRS. See Marshall Decl. Exs. 6-7. As the D.C.

Circuit has explained, “summary judgment must be denied if a review of the record raises

substantial doubt about the search’s adequacy, particularly in view of well-defined requests and

positive indications of overlooked materials.” DiBacco v. Dep’t of the Army, 926 F.3d 827, 832

(D.C. Cir. 2019) (internal quotations omitted). Here, Plaintiff has offered not just positive

indications of overlooked materials but definitive proof that such overlooked records exist.

       Although the FBI correctly notes that the “fact that a particular document was not found

does not demonstrate the inadequacy of a search,” Boyd v. Crim. Div. of Dep’t of Justice, 475

F.3d 381, 391 (D.C. Cir. 2007), the fact that responsive emails were found, in the exact location

(the San Francisco Field Office) indicated in Plaintiff’s request indicates that the search

methodology was inadequate and not “reasonably calculated to uncover all relevant

documents.” Valencia Lucena, 180 F.3d at 325. When a request seeks information that was

“plainly was not contained within CRS . . . the FBI could not put its head in the sand and ignore

an obvious source for the requested material.” Jett v. Fed. Bureau of Investigation, 139 F. Supp.

3d 352, 368 (D.D.C. 2015).




                                                 8
       Second, even if the CRS contained all relevant records, an index search does not search

the full text of the underlying documents and would therefore be unlikely to uncover all (or

potentially even most) responsive documents. An index search of the CRS searches only pre-

populated terms that FBI officials choose as tags. Seidel Decl. ¶¶ 14–15, 23–24. As the name

suggests, indexing is done at a relatively high level, and an index search would be unlikely to

uncover records with the specific keywords sought by RCFP. See id.; see also Shapiro v. Dep’t

of Justice, 944 F.3d 940, 943 (D.C. Cir. 2019) (describing an FBI index search as “akin to

opening a book to a specific index entry and finding the page numbers which the indexer

identified as relevant” compared to a text search, which “by contrast, combs through

the entire (metaphorical) book to identify each instance in which the word appears in the text, as

one might with an e-book.”). In the context of RCFP’s FOIA request, which sought email

correspondence, text messages, and other electronic messages containing certain specific

keywords, reliance on an index-only search cannot be “reasonably expected to produce the

information requested.” Oglesby, 920 F.2d at 68.

       As previously noted, “the burden is on the agency to demonstrate that it made a good

faith effort to conduct a search using methods which can be reasonably expected to produce the

information requested.” DiBacco v. U.S. Army, 795 F.3d 178, 188 (D.C. Cir. 2015). The FBI has

not met its burden. Accordingly, the Court finds that the FBI’s search was unreasonable and will

grant summary judgment for Plaintiff as to that search.




                                                9
    ii.      Criminal Division

          According to a declaration submitted by Amanda Marchand Jones 3, when processing a

FOIA request for records maintained by the Criminal Division, the FOIA unit “initiates a records

search to the Criminal Division Section(s) believed to maintain potentially responsive records.”

Declaration of Amanda Jones (“Jones Decl.”) ¶ 8 [ECF. No. 15-2]. Relevant here are the Policy

and Statutory Enforcement Unit of the Department of Justice (“PSEU”) and its database, the

Front Office Tracking System (“FOTS”). Pursuant to the News Media Policy, federal law

enforcement must consult with PSEU before initiating covered law enforcement interactions

with journalists. Id. ¶ 11; see also 28 C.F.R. § 50.10(f)(1). Consultation and authorization

requests to PSEU are tracked in the FOTS. Id. ¶ 13; Pl.’s SMF ¶¶ 113–14; Defs.’ SMF ¶¶ 113-

114.

          Like the request to the FBI, RCFP’s request to the Criminal Division specifically asked

for emails, text messages, and other electronic communications. In response, the Criminal

Division searched only the PSEU, as it determined that office was “most likely to maintain

records responsive to Plaintiff’s request” and located no responsive records. Jones Decl. ¶¶ 11-

14; Pl.’s SMF ¶¶ 115-116; Defs.’ SMF ¶¶ 115-116. The Criminal Division did not search emails,

text messages, or other electronic messaging services. Jones Decl. ¶ 14.

          The Criminal Division maintains that their search of only the PSEU was reasonable

because (1) PSEU was the unit most likely to house records; and (2) “the “News Media Policy

only applies to federal investigations; therefore, PSEU is not involved in the review or execution

of state search warrants.” Defs.’ Reply at 4-5 [ECF No. 19].




3
       Ms. Jones is Chief of the FOIA/Privacy Act Unit in the Office of Enforcement
Operations of the DOJ Criminal Division.
                                                 10
       If the News Media Policy was followed, responsive records would likely reside in the

PSEU/FOTS. However, as Plaintiff notes, if the policy was not followed, PSEU would not have

been consulted and any records concerning the decision to question Carmody would not be

stored in FOTS. In the event the News Media Policy was determined not to apply, any internal

deliberations discussing the decision not to consult PSEU would necessarily be housed

elsewhere.

       Here, the facts suggest that the News Media Policy was not followed. Pursuant to the

News Media Policy, before the FBI can question a journalist it must provide notice to the

Director of the Office of Public Affairs and obtain “express authorization” from the Attorney

General. See 28 C.F.R. § 50.10(f)(1). The record of approval would then be stored in the PSEU.

Carmody, a journalist, was questioned by the FBI – an activity that should have required

approval – but there is no record of any authorization in the PSEU. Because the policy was

seemingly not followed, the PSEU was not the unit most likely to house records concerning the

decision to question Carmody, and a reasonable search would necessarily include other DOJ

components.

       Further underscoring the unreasonableness of searching only the PSEU, in her second

declaration Ms. Jones states that “PSEU is not involved in the review or execution of state search

warrants.” Supplemental Declaration of Amanda Jones (“Jones Supp. Decl.”) ¶ 6 [ECF. No. 19-

1]. If the PSEU was entirely uninvolved in the decision to question Carmody, then responsive

documents would necessarily be housed elsewhere. Searching only the PSEU is therefore

unreasonable. In sum, the agency’s affidavits do not sufficiently explain why “no other record

system was likely to produce responsive documents” Mobley v. CIA, 806 F.3d 568, 582 (D.C.




                                               11
Cir. 2015), and instead offer incompatible and independently insufficient rationales for limiting

the search to the PSEU.

           Further, Plaintiff sought communications concerning matters unrelated the News Media

Policy, which could reasonably be stored outside the PSEU. For example, RCFP’s request also

sought records of communications between different entities mentioning Carmody and

Newsgathering, Leak, Shield, and Privacy Protection Act. A search limited to PSEU/FOTS

would be unlikely to uncover documents responsive to these requests.

           An agency is not required to search every record system, however “the agency cannot

limit its search to only one record system if there are others that are likely to turn up the

information requested.” Oglesby, 920 F.2d at 68. Because a search of only the PSEU was

unreasonably narrow, the Court will grant summary judgment for Plaintiff as to the Criminal

Division’s search.

    iii.      EOUSA

           Again, similar to the requests to the FBI and Criminal Division, RCFP’s request to the

EOUSA sought, in part, communications, including email correspondence, text messages, and

other electronic messages between individuals at the United States Attorney’s Office for the

Northern District of California (“USAO/NDCA”) and certain specified California law

enforcement entities that mention Carmody. The EOUSA detailed their initial search in short

declarations from Patricia A. Mahoney 4 and Tricia Francis 5. Upon receipt of RCFP’s request, the

EOUSA forwarded the request to Ms. Mahoney to conduct a search for responsive records.

Declaration of Patricia A. Mahoney (“Mahoney Decl.”) ¶¶ 5-6 [ECF No. 15-5]. Ms. Mahoney



4
           Ms. Mahoney is the FOIA Legal Assistant in the Criminal Division of the USAO/NDCA.
5
           Ms. Francis is an Attorney-Advisor with the EOUSA.
                                                  12
and the USAO/NDCA Records Management Coordinator searched for Carmody’s name in Case

View (a case management database), PROMIS (a legacy case management database), and Lexis

Nexis. Mahoney Decl. ¶¶ 7-10. Those searches returned no responsive records. Id.

       In February 2020, four months after the instant suit was filed, Ms. Mahoney sent an email

to all attorneys in the Criminal Division of the USAO/NDCA asking them to search their emails,

correspondence, and text messages for responsive documents and to notify her if any responsive

records were located. 6 Supplemental Declaration of Patricia Mahoney (“Supp. Mahoney Decl.”)

¶¶ 6-7 [ECF. No. 19-2]. Ms. Mahoney received no responses to her email, and there is no

information in the record as to whether any Criminal Division attorneys actually searched for

records. Id.; Mahoney Decl. ¶ 12; Supp. Mahoney Decl. ¶ 8; Pl.’s SMF ¶ 123.

       In addition to Ms. Mahoney’s efforts, an Assistant United States Attorney (“AUSA”) in

the office “conferred with two attorneys . . . who could, in his view, possibly have had

responsive records.” Mahoney Decl. ¶ 13. Those attorneys told the AUSA that they had no

responsive records. Id. He then informed Ms. Mahoney. Id. In addition, the office states that it

searched the emails of a former attorney with the USAO/NDCA for responsive records but found

none. See Declaration of Lester Pagtalunan 7 (“Pagtalunan Decl.”) ¶¶ 4-6 [ECF. No. 19-3]; Pl.’s

SMF ¶ 125; Defs.’ SMF ¶ 125. Specifically, Mr. Pagtalunan, searched a former AUSA’s email

for the term “Bryan Carmody” within the date range of February 1, 2019 through February 1,

2020. Pagtalunan Decl. ¶ 6.



6
       Ms. Mahoney informed the recipients that Plaintiff was seeking all communications,
including email correspondence, text messages and other electronic messages, between
USAO/NDCA employees and certain other enumerated entities, “that mention, refer to, or
discuss BRYAN CARMODY.” Supp. Mahoney Decl. ¶¶ 6-7.
7
     Mr. Pagtalunan is Supervisor of the Information Technology Department of the
USAO/NDCA.
                                                13
       Like the searches performed by the FBI and the Criminal Division, the EUOSA’s search

was not “reasonably calculated to uncover all relevant documents.” Valencia Lucena, 180 F.3d

at 325. Ms. Mahoney’s first declaration is insufficient to satisfy the agency’s obligations because

it does not set forth a specific rationale – including search terms and method – supporting the

reasonableness of the search. See Oglesby, 920 F.2d at 68 (finding an agency’s search was

inadequate because “the affidavit does not show, with reasonable detail, that the search

method…was reasonably calculated to uncover all relevant documents. Nor does the affidavit

identify the terms searched or explain how the search was conducted.”); Reps. Comm. for

Freedom of Press, 877 F.3d at 403 (agency “declarations’ principal flaw lies in their failure to set

[ ] forth the search terms and the type of search performed with the specificity our precedent

requires”) (cleaned up).

       Ms. Mahoney’s first declaration represents that she only performed a search for “Bryan

Carmody” in the EOUSA databases Case View and PROMIS and the public database Lexis

Nexis. The affidavit provides scant detail about what records are stored in Case View and

PROMIS or how those records are organized and can be located. Given the scope of the request

at issue, simply searching for “Bryan Carmody” with no additional search terms and without

sufficient explanation as to why Case View or PROMIS would be likely to contain responsive

records is an insufficient response to a detailed FOIA request.

       Ms. Mahoney’s second declaration adds that she sent an office-wide email seeking

responsive communications to which she received no responses. In this case, a singular office-

wide email that received no responses – not even a singular response confirming receipt – is not

sufficient to meet an agency’s obligations under FOIA. An agency must aver “that all files likely

to contain responsive materials (if such records exist) were searched.” Oglesby, 920 F.2d at 68;



                                                14
see also Morley v. CIA, 508 F.3d 1108, 1122 (D.C. Cir. 2007) (explaining that an affidavit that

“merely identifies the [agency components] that were responsible for finding responsive

documents without identifying the terms searched or explaining how the search was conducted in

each component” could not justify summary judgment). Here, there is no indication that a search

was ever conducted by any current NDCA Criminal Division attorneys because Ms. Mahoney

did not receive any responses to her email. In response to a FOIA request, the agency must

actually conduct a search of files likely to contain responsive documents. An agency averment

that it merely requested agency officials perform a search is inadequate.

        As discussed above, the adequacy of the agency’s search is determined by looking to its

overall reasonableness. Searching one former AUSA’s emails with specific search terms is not

enough under the circumstances. The cursory search of case management databases, without

specific search terms beyond “Carmody” and an office-wide email that received no responses

constitutes an unreasonable search and justifies granting summary judgment in favor of the

RCFP.

VI.     FBI’s Withholdings

        In response to RCFP’s FOIA request, the FBI produced a one-page record containing the

interview notes from its questioning of Carmody. Marshall Decl. Ex. 4. The FBI redacted from

that record the names of the two agents who questioned Carmody, citing Exemptions 6 and 7(C).

It also redacted file numbers under Exemption 7(A). 8 RCFP maintains the information was

improperly withheld because (1) one of the agent’s names is already in the public domain, (2)



8
        Exemption 7(A) protects records or information compiled for law enforcement purposes,
the release of which could reasonably be expected to interfere with enforcement proceedings. As
previously stated, RCFP does not challenge the FBI’s redactions of file numbers under
Exemption 7(A).


                                                15
there is no foreseeable harm in the release of this information, and (3) there is a “overriding

public interest in knowing who violated longstanding DOJ rules regarding questioning members

of the news media.” Pl.’s Mem. at 3-4.

       1. Legal Standard

       “FOIA Exemptions 6 and 7(C) seek to protect the privacy of individuals identified in

certain agency records.” ACLU v. U.S. Dep’t of Justice, 655 F.3d 1, 6 (D.C. Cir.

2011). Exemption 6 protects “personnel and medical files and similar files the disclosure of

which would constitute a clearly unwarranted invasion of personal privacy,” 5 U.S.C.

§ 552(b)(6), and Exemption 7(C) protects “records or information compiled for law enforcement

purposes” that “could reasonably be expected to constitute an unwarranted invasion of personal

privacy,” id. § 552(b)(7)(C). When an agency invokes both exemptions, courts “focus”

on Exemption 7(C) because it “establishes a lower bar for withholding material.” Nova Oculus

Partners, LLC v. U.S. Sec. & Exch. Comm’n, 486 F. Supp. 3d 280, 288 (D.D.C. 2020) (quoting

Citizens for Responsibility & Ethics in Washington v. U.S. Dep’t of Justice, 746 F.3d 1082, 1091

n.2 (D.C. Cir. 2014)); see also Judicial Watch, Inc. v. U.S. Dep’t of Justice, 365 F.3d 1108, 1125

(D.C. Cir. 2004) (noting that the Supreme Court has construed Exception 7(C) as broader than

Exemption 6 and that the D.C. Circuit has “deemed the privacy inquiry of Exemptions 6 and

7(C) to be essentially the same”). Because the Plaintiff does not dispute that the records at issue

in this case were compiled for law enforcement purposes as required for Exemption 7(C), the

Court has “no need to consider Exemption 6 separately because all information that would fall

within the scope of Exemption 6 would also be immune from disclosure under Exemption 7(C).”

Roth v. U.S. Dep’t of Justice, 642 F.3d 1161, 1173 (D.C. Cir. 2011).




                                                 16
       Under Exemption 7(C), courts balance the privacy interests implicated by the records

being sought against the public’s interest in their disclosure. Citizens for Responsibility & Ethics,

854 F.3d at 681. The government “must account for the privacy interests at stake, recognizing

that previous disclosures or admissions may have diminished those interests.” Id. at 683. But if

the withheld information implicates a substantial privacy interest, the FOIA requester “bears the

burden of showing (1) that ‘the public interest sought to be advanced is a significant one, an

interest more specific than having the information for its own sake,’ and (2) that the information

[it] seeks ‘is likely to advance that interest.’” Roth, 642 F.3d at 1175 (quoting Nat’l Archives &

Records Admin. v. Favish, 541 U.S. 157, 172 (2004)). It is well established that “the only public

interest relevant for purposes of Exemption 7(C) is one that focuses on the citizens’ right to be

informed about what their government is up to.” Sussman v. U.S. Marshals Serv., 494 F.3d 1106,

1115 (D.C. Cir. 2007).

       In 2016, Congress enacted the FOIA Improvement Act, Pub. L. No. 114-185, 130 Stat.

538 (2016). That legislation implemented several changes to FOIA designed to increase the

availability of government records to the public. Reps. Comm. for Freedom of the Press v. Fed.

Bureau of Investigation, 3 F.4th 350, 357 (D.C. Cir. 2021). Specifically, Congress mandated that

agencies may only withhold information under a FOIA exemption if the agency “reasonably

foresees that disclosure would harm an interest protected by an exemption” or if “disclosure is

prohibited by law[.]” FOIA Improvement Act § 2, (codified at 5 U.S.C. § 552(a)(8)(A)(i)).

       2. Analysis

       The FBI asserts that it “withheld the names of FBI Special Agents (“SAs”) pursuant to

Exemptions 6 and 7(C), as the FBI determined that the individuals’ privacy interests outweighed

any public interest in disclosure.” Defs.’ Mem. at 15. Specifically, the FBI asserts that



                                                 17
(1) disclosure of the SA’s names would “prejudice their effectiveness in conducting other

investigations or performing their day-to-day work”; and (2) the redactions serve “to protect FBI

SAs, as individuals, from unnecessary, unofficial questioning as to the conduct of this or other

investigations.” Id. The FBI further maintains that if the SA’s names are released, they “may

become targets of harassing inquiries for unauthorized access to information.” Second Seidel

Decl. ¶¶ 16-17.

        RCFP rejoins that (1) the FBI has offered only speculative claims as to the privacy

interests at stake; (2) the identity of one of the special agents who questioned Carmody is in the

public domain; and (3) any privacy interest in the names of these agents is overcome by the

strong public interest in knowing who was involved in the questioning of a journalist in violation

of the DOJ’s News Media Policy. Pl.’s Mem. at 22-26.

                a. The Identity of One of the FBI Special Agents Who Questioned Carmody
                   is in the Public Domain

        Under the public domain doctrine, records that may otherwise be exempt from disclosure

“lose their protective cloak once disclosed and preserved in a permanent public record.” Cottone

v. Reno, 193 F.3d 550, 554 (D.C. Cir. 1999). “The government may not rely on an otherwise

valid exemption to justify withholding information that is already in the public domain.”

Students Against Genocide v. Dep’t of State, 257 F.3d 828, 836 (D.C. Cir. 2001); see also

Citizens for Resp. & Ethics in Washington v. U.S. Dep’t of Justice, 840 F. Supp. 2d 226, 233

(D.D.C. 2012) (“One can have no privacy interest in information that is already in the public

domain . . . .”).

        A plaintiff asserting a claim of prior disclosure “must bear the initial burden of pointing

to specific information in the public domain that appears to duplicate that being withheld.”

Public Citizen v. Dep’t of State, 276 F.3d 634, 645 (D.C. Cir. 2002); see also Neuman v. United

                                                 18
States, 70 F. Supp. 3d 416, 426 (D.D.C. 2014) (“Plaintiff must point to ‘specific information in

the public domain that appears to duplicate that being withheld.’”) (quoting Afshar v. Dep’t of

State, 702 F.2d 1125, 1130 (D.C. Cir. 1983)).

        Although the FBI has not officially acknowledged his role in its pleadings, one of the

agent’s names along with a clear indication he participated in the questioning of Carmody on

May 10, 2019 appears in emails obtained and published by RCFP from the SFPD via a public

records request. In its state records request, RCFP requested “copies of all emails that were sent

or received between May 11, 2019 and December 31, 2019 and that contain both ‘Carmody’ and

‘FBI.’ Marshall Decl. Ex. 5. As part of the SFPD’s response, it provided an email chain with the

subject “Warrant Service” between Special Agent Michael Eldridge and Lt. Pilar Torres of the

SFPD. The email chain begins with Lt. Torres providing information (redacted by the SFPD) to

SA Eldridge on May 9, 2019 with the note “Mike, Please see the attached information.” Id. SA

Eldridge responds, “Got it, Thanks Pilar. We’ll see you in the morning. Regards, Mike.” Id. The

next day, Lt. Torres sent SA Eldridge a short email update, which stated in part, “We ended up at

a secondary location where we met with success! He still would not give any additional

information but we still have the digital media to scrub”; to which SA Eldridge responded:

“Great to hear, thanks for the update Pilar. Sorry we weren’t able to get a better result for you on

our end, but thanks for letting us take a shot. I spoke with Joe a little earlier, but if you guys are

all right with it, we were going to try to follow up with his attorney early next week. If you need

anything else from us, please let us know. We’ll send over the report from today once it’s

finalized in our system. Regards, Mike.” Id.

        That email chain, in particular Eldridge’s response in the evening of May 10, 2019,

specifically identifies Eldridge as one of the agents who questioned Carmody earlier that day.



                                                  19
Although the FBI has not officially acknowledged the identity of the agents who questioned

Carmody, neither the FBI’s pleadings nor representations made at the hearings cast doubt as to

the authenticity the emails or rebut the argument that Eldridge’s identity is already in the public

domain. The released email chain, therefore, provides information duplicative to that being

withheld and Exemption 7(C) cannot apply as to that redaction. See Davis v. U.S. Dep’t of

Justice, 968 F.2d 1276, 1280 (D.C. Cir. 1992).

               b. Balancing Test

       As to the other agent who questioned Carmody, the Court must balance the privacy

interest in the release of his name his with the public interest in knowing who was involved in

the questioning of a journalist in alleged violation of the DOJ’s News Media Policy.

       The unknown FBI agent certainly has some privacy interests at stake. See Schrecker v.

U.S. Dep’t of Justice, 349 F.3d 657, 661 (D.C. Cir. 2003) (collecting cases) (noting that the D.C.

Circuit has “consistently supported nondisclosure of names or other information identifying

individuals appearing in law enforcement records, including investigators, suspects, witnesses,

and informants.”). Courts have credited the risk of harassment or retaliation as a legitimate

reason for redaction of the names of law enforcement officers under Exemption 7(C), although

courts often view those risks as more substantial when agents are involved in investigating

violent or high-profile crime. See, e.g., Garza v. U.S. Marshals Serv., No. CV 16-0976, 2018 WL

4680205, at *13 (D.D.C. Sept. 28, 2018) (“The Court agrees that disclosure regarding personal

information of law enforcement personnel may hinder the ability to conduct ongoing

investigations, may lead to unwarranted harassment, and may otherwise cause embarrassment

and be an invasion of privacy, as contemplated by the exemptions.”); Brown v. F.B.I., 873 F.

Supp. 2d 388, 404 (D.D.C. 2012) (“The risk of harassment and retaliation, in light of the



                                                 20
potentially violent crimes that were being investigated, constitutes a legitimate privacy

interest.”); Lesar v. U.S. Dep’t of Justice, 636 F.2d 472 (D.C. Cir. 1980) (“[W]e find that in this

instance public identification of the individuals involved in the FBI’s investigation of Dr. [Martin

Luther] King would constitute an unwarranted invasion of their privacy in light of the

contemporary and controversial nature of the information.”).

       RCFP maintains that the FBI has failed to articulate specific privacy interests that would

be harmed by release and relies only on conclusory assertions of potential harm. As set forth by

the D.C. Circuit, after the FOIA Improvement Act, “[a]gencies cannot rely on mere speculative

or abstract fears, or fear of embarrassment to withhold information. Nor may the government

meet its burden with generalized assertions. In that way, the foreseeable harm requirement

impose[s] an independent and meaningful burden on agencies.” Reps. Comm. for Freedom of the

Press v. FBI, 3 F.4th at 369 (cleaned up). Ultimately, the FBI has sufficiently and specifically

articulated the potential foreseeable harms that may result from disclosure of the identity of the

unknown SA. Although the First Seidel Declaration asserts largely speculative harms, the

Second Seidel Declaration is reasonably specific as to potential harms that may result from

disclosure. Compare Seidel Declaration ¶ 40 with Second Seidel Declaration ¶¶ 16-18. For

instance, the Second Seidel Declaration notes that FBI agents have a privacy interest in “being

free from unnecessary, unofficial questioning” and “may become targets of harassing inquiries

for unauthorized access to information.” Second Seidel Decl. ¶¶ 16-17. Moreover, the FBI states

that “publicity (adverse or otherwise) regarding a specific investigation to which they have been

assigned may seriously prejudice their effectiveness in conducting other investigations.” Id.

Those are specific harms and, when taken together with the more generalized harms stated in the

first declaration and considering the reasoned conclusions of other courts in this District, the FBI



                                                 21
has articulated a cognizable privacy interests in the agent’s name. In sum, the unknown FBI

agent here – like the majority of rank and file FBI officials – has a legitimate privacy interest in

keeping their name redacted.

       That legitimate privacy interest is balanced against the public’s interest in disclosure. In

general, the public interest in this case is high. The Supreme Court has held that

       where there is a privacy interest protected by Exemption 7(C) and the public interest
       being asserted is to show that responsible officials acted negligently or otherwise
       improperly in the performance of their duties, the requester must establish more
       than a bare suspicion in order to obtain disclosure. Rather, the requester must
       produce evidence that would warrant a belief by a reasonable person that the alleged
       Government impropriety might have occurred.

Nat’l Archives & Recs. Admin., 541 U.S. at 174. The RCFP has introduced enough evidence to

warrant such a belief. Under the News Media Policy, before the FBI can question a journalist in

relation to newsgathering activities it must obtain approval from the Attorney General. As noted

previously, the FBI questioned Carmody but has no record of any consultation or authorization

request. Although the FBI asserts that the News Media Policy did not apply in this case because

the questioning related to execution of a state search warrant, that argument is rebutted by plain

text of the News Media Policy which applies to “questioning [a journalist] as to any offense that

he or she is suspected of having committed in the course of, or arising out of, newsgathering

activities.” 28 C.F.R. § 50.10(f)(1).

       Moreover, the specter of government misconduct looms over the entire Carmody matter.

California state courts quashed the search warrants executed at Carmody’s home and office

because those warrants were improperly obtained in violation of a California shield law. See Pl.’s

Mem. at 5. Eventually, San Francisco approved a $369,000 settlement to compensate Carmody

for the illegal search and seizure. Id. Given those underlying circumstances and the fact that:

(1) the News Media Policy applies when federal agents question a journalist and requires

                                                 22
consultation and authorization; (2) federal agents questioned Carmody; and (3) no record of

consultation or authorization exists, a reasonable person could conclude that the alleged

government impropriety occurred.

       However, even if impropriety occurred, “[i]n order to demonstrate an overriding public

interest in disclosure… a plaintiff must show that the withheld information is necessary to ‘shed

any light on the [unlawful] conduct of any Government agency or official.’” Lewis v. U.S. Dep’t

of Justice, 609 F. Supp. 2d 80, 84 (D.D.C. 2009) (quoting U.S. Dep’t of Justice v. Reporters

Comm. for Freedom of the Press, 489 U.S. 749, 772–73 (1989)). The withholding here is simply

a name of a singular rank-and-file FBI Agent – relatively little information. The RCFP does not

assert that this particular agent had a supervisory role, a history of violating the News Media

Policy, or that the agent had been previously disciplined for failure to abide by other DOJ

policies – circumstances that might give the public a greater interest in knowing the precise agent

involved. The alleged government misconduct at issue in the Carmody matter has come to light

(and may continue to be revealed after the relevant agencies fully search their records), and the

public can—and has—engaged in scrutiny of the FBI without knowing the identity of the

unknown agent. Taken as a whole, whether the public knows the names of this particular agent is

unlikely to greatly assist their right “to be informed about what their government is up to.” Nat’l

Ass’n of Home Builders v. Norton, 309 F.3d 26, 34 (D.C. Cir. 2002). RCFP has not met its

burden of articulating a sufficiently strong public interest in release of the in this specific agent’s

name to overcome his substantial privacy interest.




                                                  23
VII.   Conclusion

       For the foregoing reasons, the Court will grant in part and deny in part Defendants’

Motion for Summary Judgment and grant in part and deny in part Plaintiff’s Cross-Motion for

Summary Judgment. An appropriate order accompanies this opinion.


November 8, 2021



                                                    ________________________________

                                                            Thomas F. Hogan
                                                    SENIOR UNITED STATES DISTRICT JUDGE




                                               24